El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Expedimos el auto en este caso para revisar la decisión dictada por el Tribunal de Contribuciones de Puerto Rico declarando sin lugar la apelación establecida por la peticio-naria, Compañía de los Ferrocarriles de Puerto Rico, a la cual en lo sucesivo nos referiremos como la peticionaria, contra la resolución del Tesorero de Puerto Rico tasando e imponiendo a la peticionaria $158,055.54 en concepto de con-tribuciones sobre la propiedad para el año fiscal 1942-43. Los hechos son los siguientes:
Por ley aprobada el 4 de febrero de 1902 (Leyes de 3902, pág. 84) (1) la Legislatura de .Puerto Rico concedió a la peti-cionaria una exención del pago de toda clase de contribucio-nes por un período de 25 años, siempre que se comprome-tiera a transportar gratis durante dichu término a los miem-bros de la fuerza militar o de la Policía Insular mientras *554estuvieren en el desempeño de sns funciones oficiales. Pista exención empezó a regir el 31 de marzo de 1.902 y expiraba, por tanto, el 31 de marzo de 1927.
El 7 de mayo de 1927 (Leyes de 1927, pág. 607) la Le-gislatura aprobó la Besolución Conjunta núm. 1 (convertida en ley por el Congreso de los Estados Unidos a virtud ele H. B. 10652, aprobada el 16 de junio de 1938) concediendo a la peticionaria una exención del pago de toda clase de con-tribuciones, exceptuando la contribución sobre ingresos y la-cuota correspondiente a virtud de la Ley de Indemnizaciones a Obreros, por un período de quince años “a contar desde la fecha en que venció el período de exención” que le fue concedido por la Ley de 1902, siempre que se comprometiera por escrito ante el Gobernador a transportar gratis tanto a los miembros de las fuerzas militares y a los de la Policía Insular corno a las tropas e impedimenta de la Guardia Nacional de Puerto Bieo, a los dementes pobres que tuvieran que in-gresar en el Manicomio Insular, a los asilados de la Escuela Correccional de Mayagüez y a los de los Asilos de Niños y Niñas del. Gobierno Insular, a los presos, y al ganado y toda otra propiedad de El Pueblo de Puerto Bieo que se utilizara para el fomento agrícola de la Isla. Se dispone además que esta exención cesará “desde el momento en que la Comisión de Servicio Público declarare, previa investigación que hi-ciere de la Compañía de los Ferrocarriles de Puerto Bieo, que el capital de ésta, realmente invertido en el negocio, produce una utilidad líquida de un ocho (8) por ciento anual, por lo menos.”
Habiendo cumplido la peticionaria con los requisitos exi-gidos la nueva exención concedida se retrotrajo a la fecha en que venció la exención anterior, es decir, al 31 de marzo de 1927, y continuó por quince años que vencieron el 31 do marzo de 1942.
Ahora bien, el 26 de julio de 1921 (Leyes de 1921, pág» 747), la Legislatura aprobó la Ley núm. 90 titulada “Para *555autorizar al Comisionado del Interior a proceder al estudio y construcción de las líneas férreas necesarias para empal-mar las líneas actuales de carácter público en la región oriental de Puerto Rico: para adquirir por compra, arren-damiento o expropiación forzosa, cualquier propiedad nece-saria al objeto de esta ley y liara eximir del pago de contri-bución a cualquier compañía que construya y explote cual-quier sección o trozo de ferrocarril de los especificados en esta ley, a fin de establecer una línea de ferrocarril de cir-cunvalación. ’ ’
De acuerdo con el artículo 1 de esta ley, uno de los tra-yectos que tenía que construirse para establecer la línea de ferrocarril de circunvalación era el especificado con la letra “A” descrito así:
“Línea que comience en la estación de Carolina de. la Compañía de Ferrocarriles de 'Puerto Pico, o sus cesionarios y llegue hasta la estación de Mameyes, de la Fajardo Development Company.”
Por el artículo número 9 de la ley núm. 90, supra, se eximió del pago de contribuciones por diez años a “ . . . cualquier compañía de servicio público que constru-yere y explotare cualquiera de las líneas especificadas en el referido artículo primero de esta Ley . . ”
En el año 1925, no habiéndose efectuado la construcción de las lincas necesarias para conrpletar el llamado “ferro-carril de circunvalación” la Legislatura aprobó en julio 18 la Ley núm. 49 (.Leyes de 1925, pág. 277), enmendando los artículos 1 y 9 de la Ley núm. 90 de 1921. El artículo 9, enmendado, dice así:
“Artículo 9. — La autorización que por esta Ley se concede al Comisionado del Interior para proceder a la construcción de las lí-neas férreas enumeradas en el artículo 1 de la presente Ley, no im-pedirá que todas, cualesquiera o cualquiera de dichas líneas férreas sean construidas y explotadas por cualquier compañía do ferrocarril de carácter público que esté dispuesta y en condiciones de construir todas o cualquiera de dichas líneas o secciones mediante franquicia *556concedida por la Comisión de Servicio Público, siempre que tal franquicia sea solicitada dentro del plan ya fijado por la Comisión do Servicio Público, antes que el Comisionado del Interior baya dado comienzo a la construcción de la línea o líneas cuya construcción interese. Y al efecto se faculta al Comisionado del Interior para que baga, a la vez, las necesarias gestiones con el fin de conseguir que cualquier compañía de servicio pirblico construya o explote todas o cualquiera de las secciones o líneas de ferrocarril especificadas en el artículo 1 de esta Ley; Disponiéndose, que cualquier compañía de Ferrocarril de Servicio Público que forme o haya de formar parte del Ferrocarril de Circunvalación, y que actualmente esté exenta del pago de contribuciones, continuará.\ exenta de tales contribuciones por diez años más, excepto la llamada contribución de ingresos (Income Tax) tan pronto se verifique él empalme de sus respectivas líneas con cualquiera de las secciones de Oriente, especificadas en los incisos (a), (b), (c) y (d) del artículo primor o de esta Ley; Y, disponién-dose, además, que también quedará exenta de la contribución antes expresada cualquiera otra Compañía de Ferrocarril de Servicio Pú-blico que construya la línea o líneas que sean necesarias para empal-mar con otra cualquiera de las secciones especificadas en el artículo primero de esta Ley, o con cualquiera de las líneas de circunvalación que tienen actualmente por terminales las ciudades de Carolina y Guayama; Y disponiéndose, además, que las compañías y líneas de servicio público que por esta sección de la presente Ley quedan ex-ceptuadas del pago de contribución, estarán en el deber de prestar el servicio de transportación gratis o libre de gastos (durante el pe-ríodo de exención) a los oficiales y miembros de la Policía Insular y de fuerzas militares, cuando estén en uniforme y en el desempeño de funciones oficiales, así como a los presos y a los niños de Asilos, pobres de solemnidad, representantes de Institu(;i on es benéficas y caritativas y dementes para su ingreso en el Manicomio Insular; y estarán obligadas, además, a prestar al Gobierno Insular cualquier otra ayuda que éste requiera como necesaria por razones de interés público.
“Toda compañía de ferrocarril de carácter público que obtuviera una franquicia bajo las disposiciones del párrafo anterior, quedará obligada, por la misma franquicia, una vez terminada la construcción de la línea o líneas a que aquélla se refiera, a empalmar la sección o secciones terminadas con las vías de las compañías de servicio pú-blico existentes, y dedicarse a un servicio público de transporte de *557carga y pasajeros en combinación con ios servicios de las compañías existent.es de carácter público con cuyas vías queden empalmadas y de acuerdo con las reglas que la Comisión de Servicio Público pres-cribiere, y toda línea o líneas de servicio público ya existentes y en operación comprendidas dentro del plan general del ferrocarril de circunvalación, según se lia descrito anteriormente, quedará también obligada, por la presente, a empalmar con la sección o secciones de aquellas líneas de servicio público que estuvieren obligadas a conectar con ellas y que llegaren basta cualquiera de sus líneas terminales.” (Bastardillajs nuestras.)
En febrero de 1927 la Comisión de Servicio Público con-cedió una franquicia a la Fajardo Development Company para construir la línea ferroviaria entre Mameyes y Carolina, la cual se terminó en diciembre de 1931 y el día 28 de dicho mes y año la peticionaria empalmó sns líneas en Carolina.
La contención de la peticionaria es que al momento de hacerse dicho empalme ella estaba exenta del pago de con-tribuciones sobre la propiedad a virtud de la lí. C. núm. 1 de 1927 que le extendió la exención a contar del 31 de marzo de 1927 por nn término adicional de quince años y el cual venció el 31 de marzo de 1942 y que tiene derecho a disfru-tar de los diez años más de exención concedidos por el ar-tículo 9 de la Ley núm. 49 de 1925, supra, y en su conse-cuencia, que estaba exenta del pago de las contribuciones impuestas por el Tesorero de Puerto Rico para el año fiscal 1942-43 y lo está para los años sucesivos hasta el 31 de marzo de, 1952.
El Tribunal- de Contribuciones desestimó la apelación de la peticionaria y sostuvo la actuación del Tesorero por el fundamento principal de que la peticionaria no construyó la línea Mameyés-Carolina antes de veneer on 1927 los 25 años de exención concedidos por la Ley de 1902 ni empalmó sus líneas con ese trayecto -construido por la Fajardo Development Company hasta el mes de diciembre de 1931 cuando ya *558habían vencido dichos- 25 años de exención. El Tribunal, en su opinión, interpretó el artículo 9, diciendo:
“Obsérvese bien que en el caso de la ‘Compañía de los Ferroca-rriles’, que estaba exenta del pago de contribuciones al aprobarse la ley de 1925, ella continuaría, o adquiriría el derecho do continuar, exenta tan pronto como, o sea, en el instante en que, se efectuara, antes de que terminara el plazo de exención de veinticinco años, el empalme de sus líneas en Carolina o en Guayama con las secciones que había que construir entre Mameyes y Carolina, o entre Huma-cao y Guayama. Empero cualquiera de las otras compañías que construyera, no importa la fecha en que lo hiciera, cualquiera de las secciones enumeradas en el artículo 1 de la ley, quedaría exenta, por diez años, del pago de contribuciones sobre sus bienes. (Bastardillas nuestras.)
“ . Si la ‘Compañía de los Ferrocarriles’ no quería perder la exención de. que disfrutaba, lo único que tenía que hacer, si las otras compañías no lo realizaban antes que ella, era construir la sec-ción de Carolina a Mameyes, o el trayecto de Guayama a llumacao. Pero ella no fué diligente. No cooperó en la medida deseable a la construcción o terminación del ‘ferrocarril de circunvalación’.. Dejó pasar los dos años de. exención que le quedaban.” (Bastardillas nuestras.)
No estamos conformes con esta interpretación limitada del alcance del artículo 9, supra. El Tribunal de Contribuciones lo limita, sin justificación a nuestro juicio, en cuanto a la peticionaria so refiere, al hecho de que ella estaba obligada a construir el ramal Mameyes-Carolina o empalmar sus líneas- con dicho ramal si era construido, como lo fué, por otra compañía, antes del 31 de marzo de 1927, fecha en que vencía la exención original de veinticinco años de que disfrutaba El primer disponiéndose del artículo 9, supra, dice textualmente que “cualquier compañía do Ferrocarril do Servicio Público que forme parte o haya de formar parte del Ferrocarril de Circunvalación y que actualmente esté exenta del pago de contribuciones, continuará exenta de tales contribuciones por dies años más .... tan pronto se verifique el empalme de sus respectivas líneas con cualquiera *559<fe las secciones de Oriente, especificadas, etc.” (Bastardillas nuestras.) No hay limitación alguna de tiempo en cnanto a fe fecha en que podía la peticionaria hacer el empalme de sus líneas con las de la sección Mameyes-Carolina construida por la Fajardo Development Company. Los diez años más de exención empezarían a contarse “tan pronto se verifique el empalme” si para dicha fecha la compañía de ferrocarril estaba ya exenta del pago de contribuciones, como sin duda alguna lo estaba la peticionaria en este caso a virtud de ha-bérsele concedido en el año 1927 una exención adicional de quince años ‘ ‘ a contar desde la fecha en que venció ’ ’ la exención de 25 años concedida en el año 1902, o sea, a con-tar del 31 de marzo de 1927. En ningún momento desde el SI de marzo de 1902 hasta el 28 de diciembre de 1931, fecha esta última en que se hizo el empalme, dejó la peticionaria de estar exenta del pago de contribuciones sobre la propie-dad. La argumentación d'el tribunal inferior al efecto de que la exención concedida a la peticionaria en el año 1927 iío es una continuación de la otorgada en el año 1902 por el hecho de que la del 1927 no incluye la cuota de indemniza-ciones a obreros y la contribución sobre ingresos, no tiene fuerza alguna. En el 1902 no existían ni la una ni la otra y mal podía la Legislatura exonerar a la peticionaria de su pago. Además, el caso de autos sólo envuelve la exención del pago de la contribución sobro la propiedad, exención ésta incluida en ambas leyes.
Es de notarse, además, que de acuerdo con el artículo 9, tal y como fué originalmente aprobado por la Ley EÚm. 90 de 1921, sólo se eximía del pago de contribuciones por diez años a cualquier compañía de servicio público que “construyere y explotare” cualquiera de las líneas especificadas en el artículo primero de la ley. Al enmendarse en el año 1925 dicho artículo 9, no sólo se concedió la exención por diez años a cualquier compañía que construyera la línea o las líneas especificadas, sino que expresamente se concedió *560mía exención de diez más a cualquier compañía, “que forme o haya de formar parte del Ferrocarril de Circunvalación’' y que estando ya exenta, continuaría gozando de dicha exen-ción por dicho período adicional tan pronto se verificara el empalme de sus líneas con cualquiera de i as líneas de Oriente especificadas en la ley. De ahí que se usara la frase “que forme o haya de formar parte del Ferrocarril de Circunva-lación.”
Pisto parece admitirlo el tribunal inferior en su opinión pero limita el plazo en que la peticionaria podía hacer el empalme de sus líneas o construir ella las nuevas líneas para empalmar con las suyas al 31 de marzo de 1927, fecha en que vencía la exención original de veinticinco años de que gozaba la peticionaria. Como hemos dicho antes, nada encontramos en la ley que justifique resolver que ésa fue la intención legislativa.
Por el contrario, si examinamos la exposición de motivos contenida en los Por Cuantos de la Eesolución Conjunta núm. 1 de 1927, supra, veremos que se hizo constar lo si-guiente :
“Por cuanto, el Congreso Económico trató extensamente este asunto y llegó a la conclusión, después de largo* debates y conside-raciones, de que la exención de contribuciones, ya concedida a la Compañía de los Ferrocarriles de Puerto Rico, cuyo término está ya vencido, debe continuar por un término igual al que ha venido disfrutando, para facilitarle así su mejor desarrollo y desenvolvi-miento, en beneficio del interés público;....”
La Legislatura, en lugar de conceder un término adicio-nal de veinticinco años de exención, recomendado por el Congreso Económico, sólo concedió uno de quince años. Es razonable deducir que su actuación se debió al hecho de que, por la ley de 1925, ya había dispuesto que la peticionaria continuaría exenta por diez años más, tan pronto ella cons-truyera las nuevas líneas o empalmara las suyas con ellas. *561En diciembre de 1931 cuando la peticionaria empalmó sus lí-neas con las construidas por la Fajardo Development Company ella estaba exenta y obtuvo el beneficio de continuar disfrutando de dicha exención por diez años más a los ya concedidos.
No podemos estar conformes con la conclusión del Tribunal inferior al efecto de qno aún asumiendo que la peti-cionaria tuviera derecho a la exención de diez años conce-dida por la ley de 1925, ese término debe contarse como con-currente con el de quince años concedido por la Resolución Conjunta núm 1 de 1927, es decir, que comenzó en diciem-bre de 1931 al empalmar sus líneas la peticionaria y expiró en el año 1941. Esta interpretación del disponiéndose del artículo 9, supra, hace caso omiso de la frase “continuará exenta de tales contribuciones por diez años más” y espe-cialmente de las palabras “continuará” y “más.”
“Continuar” significa “proseguir uno lo comenzado, du-rar, extenderse.” Y “más” indica “exceso, aumento, am-pliación o superioridad en comparación, expresa o sobren-tendida.” Diccionario de la Lengua Española, 16a. Ed. dé-la Academia Española.
En McCain v. Lamar Life Ins. Co., 172 So. 495, 500, se-definió la palabra “continue” diciéndose que “en su signi-ficación ordinaria en relación con períodos de tiempo, quiere decir prolongar o extender desde la terminación de un pe-ríodo hasta otro.” Así, pues la exención del remanente de los quince años que comenzaron en 1927 de que gozaba la peticionaria en diciembre de 1931 se extendió o aumentó por diez años al expirar dichos quince años en 1942. No otra pudo ser la intención legislativa al usar dichas palabras.

Debe revocarse la decisión del Tribunal de Contribucio-nes y en su consecuencia la resolución del Tesorero de Puerto Pico tasando e imponiendo contribuciones sobre la propiedad de la peticionaria por el año fiscal 1942-43 por estar dichas. 
*562
propiedades exentas del pago de dichas contribuciones hasta .el 81 de marzo de 1952.

El Juez Asociado Sr. Snyder se inhibió.
El Juez Asociado Sr. Córdova no intervino.

 Edición en inglés.